This is a bill in equity to remove a cloud upon the title to real estate within the jurisdiction of the court. It is in the nature of a proceeding in rem and local in its character, and the court has jurisdiction of the subject-matter of the controversy. Actions for the recovery of real property, or for the determination of an interest therein, are local, and conflicting titles and rights to the possession of lands must ordinarily be determined by the courts of the state wherein the lands lie; and whether the relief is sought at common law or in chancery, the rule of jurisdiction equally applies. Sedg.  Wait, Title to Land, s. 465. When the *Page 152 
cause of action can only arise in a particular place or county, it is local. Worster v. Lake Co., 25 N.H. 525, 530; White v. Sanborn, 6 N.H. 220. The title to the land is involved in this case as essentially as it is in an action of trespass quare clausum or a writ of entry, and the courts of the state have jurisdiction of the real property within the state, the title to which is regulated and determined by the laws of the state. The court having jurisdiction of the cause of action, the service was sufficient. "In any case brought in any court, process may be served and notice given by duly attested copy. When notice is given otherwise than by publishing or posting it, fourteen days' notice shall be sufficient." Laws 1883, c. 22.
Exceptions overruled.
BLODGETT and CARPENTER, JJ., did not sit: the others concurred.